Citation Nr: 1819409	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-24 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chondromalacia patella, patellar bursitis, left knee, prior to May 13, 2011.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, patellar bursitis, left knee, since May 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to November 1995.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  Prior to May 13, 2011, the Veteran's left knee disability was productive of no more than pain and limitation of flexion to 62 degrees, considering pain, and limitation of extension to 40 degrees, considering pain; recurrent subluxation, lateral instability, ankylosis and a meniscal disability were not demonstrated.  

2.  Since May 13, 2011, the Veteran's left knee disability is manifested by X-ray evidence of arthritis with painful motion; flexion has not been shown to be limited to 45 degrees, nor has extension been shown to be limited to 10 degrees; recurrent subluxation, lateral instability, ankylosis and a meniscal disability have not been demonstrated.  


CONCLUSIONS OF LAW

1.  Prior to May 13, 2011, the criteria for a rating in excess of 40 percent for chondromalacia patella, patellar bursitis, left knee, were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5019-5261 (2017).

2.  Since May 13, 2011, the criteria for a rating in excess of 10 percent for chondromalacia patella, patellar bursitis, left knee, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5019-5261 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and VA examination reports.  

Next, the Veteran was afforded VA examinations for his left knee in June 2010, May 2011, and June 2016.  The VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board has also considered the United States Court of Appeals for Veterans Claims' (Court's) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The Board finds the musculoskeletal examinations of record are adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements, suggest such a finding. Moreover, both of the Veteran's knees are service-connected, and, as such, it would be impossible to test against the "undamaged" joint for those disabilities.  Simply put, as more fully discussed below, after taking into account the medical findings and the lay statements, the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The knee is evaluated under various Diagnostic Codes depending on the symptoms and disease process involved.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017). 

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a 0 percent evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  Extension limited to 5 degrees warrants a 0 percent evaluation; extension limited to 10 degrees warrants a 10 percent evaluation; extension limited to 15 degrees warrants a 20 percent evaluation; extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation; and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability. A 10 percent rating applies if there is slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion. Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2017).

The VA's General Counsel has concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Separate ratings may also be assigned for limitation of extension and limitation of flexion.  VAOPGCPREC 9-2004. Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

Prior to May 13, 2011

Prior to May 13, 2011, the Veteran's service-connected chondromalacia patella, patellar bursitis, left knee, was rated as 40 percent disabling under Diagnostic Codes (DCs) 5019-5261.  The Veteran asserts that a higher rating was warranted. The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for the Veteran's service-connected chondromalacia patella, patellar bursitis, left knee, prior to May 13, 2011. 

The Veteran underwent a VA examination in June 2010.  He reported that his knee gives way three or four times a month, and locks up to 10 times per month.  The Veteran reported an impaired ability to kneel, squat, stair climb, and that he could no longer run.  It was noted that his gait was antalgic without assistive device other than the brace on his knee.  The VA examiner noted that he was able to move about the examining room, mount and dismount the examining table, and rise from a supine or sitting position.  Range of motion testing revealed extension to negative 27 degrees and flexion to 74 degrees.  After three repetitions, range of motion was 40 to 62.  It was noted that range of motion was limited by pain at the extremes of flexion and extension.  Positive crepitus, positive tenderness and positive McMurray were noted.  There was negative drawer sign and no lateral instability.  The Veteran was diagnosed with slight degenerative joint disease of the left knee with no mechanical ligamentous instability of the knee.

The Veteran's limitation of extension is most consistent with 40 percent disability rating already assigned, prior to May 13, 2011.  Limitation of extension to 45 degrees is not demonstrated by the evidence prior to May 13, 2011.  As such the evidence does not demonstrate that the Veteran's limitation of extension would warrant any more than a 40 percent evaluation based upon all the other reported ranges of motion, even when considering pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran's limitation of flexion, prior to May 13, 2011, has not been shown to warrant a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, separate evaluations for limitation of extension and flexion were not warranted, prior to May 13, 2011.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board has also considered the Veteran's reported impairment of function, such as pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the left knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that prior to May 13, 2011, the left knee disability more nearly approximated the criteria for any higher rating under DC 5260 or DC 5261. 

With respect to Diagnostic Code 5258, the Board acknowledges that the May 2011 VA examination noted complaints of locking of his left knee.  Moreover, positive crepitus, positive tenderness and positive McMurray were noted.  However, the Board notes that the evidence does not show cartilage dislocation, a threshold component necessary to receive a rating pursuant to DC 5258.  As such, a rating under DC 5258 for his left knee is not for application.

Additionally, Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Although the Veteran complained of instability at his June 2010 VA examination, instability was not found upon examination. Subluxation has additionally not been demonstrated.  The Board finds that the examiner's conclusions regarding the absence of instability outweigh the Veteran's lay reports. Therefore a separate rating under DC 5257 was not warranted, prior to May 13, 2011.

Finally, Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

The Board finds that the claim of entitlement to increased disability evaluation in excess of 40 percent for his left knee disability, prior to May 13, 2011 is therefore denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to an increased evaluation in excess of 40 percent for his left knee disability, that doctrine does not apply.  38 U.S.C. § 5107(b) (2012).  

Since May 13, 2011

The Veteran underwent an additional VA examination in May 2011. Crepitus of his left knee was noted.  There was no grinding, instability or meniscus abnormality.  The VA examiner noted clicks or snaps, and subpatellar tenderness.  Range of motion testing reflected flexion to 110 degrees with normal extension.  Although pain was noted, the VA examiner noted no additional limitations after three repetitions of range of motion testing.  There was no joint ankylosis. 

The Veteran was examined again in June 2016.  He reported increased left knee pain and stated that the last steroid injection to the knee joint did not last.  Range of motion testing revealed flexion to 80 degrees and extension to 0 degrees.  Although pain was noted it did not result in or cause functional loss.  There was evidence of pain with weightbearing.  Crepitus was noted.  Muscle strength testing was normal and there was no reduction in left knee muscle strength.  There was no muscle atrophy noted.  Additionally, no ankylosis was observed.  The VA examiner noted no recurrent subluxation, history of lateral instability, or history of recurrent effusion.  Joint stability testing reflected normal findings.  The VA examiner specifically noted that the Veteran did not have, nor had had, a meniscus semilunar cartilage condition.  It was noted that the Veteran used a cane to assist with locomotion for both his back pain and his left knee pain. 

First, the Board notes that the Veteran's limitation of flexion (at worst 80 degrees in the left knee, since May 13, 2011) does not warrant a compensable rating under Diagnostic Code 5260.  As such, a separate rating under DC 5260 is not warranted for his left knee.  Second, the Veteran does not meet the schedular criteria for a higher rating for his left knee under Diagnostic Code 5261. The Veteran's extension has been limited to 0 degrees at the most, since May 13, 2011, which does not warrant a compensable rating.  

However, based on the fact that the Veteran reported ongoing left knee pain, the minimum 10 percent rating assigned to the Veteran for the painful motion of the left knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here. 

The Board has also considered the Veteran's reported impairment of function, such as pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the left knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the left knee disability more nearly approximates the criteria for any higher rating at any time since May 13, 2011.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  However, here instability or subluxation were not found on examination in May 2011 or June 2016.  The evidence also does not reflect that the Veteran has meniscal abnormalities of the left knee, since May 13, 2011, which would provide the basis for an additional rating under DC 5258.

It is important for the Veteran to understand that without problems such as his complaints of pain, there would be no basis for the current 10 percent rating for his chondromalacia patella, patellar bursitis, left knee, since May 13, 2011.  In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent evaluation, let alone a higher evaluation.  Without consideration of the problems he has cited, the current evaluation could not be justified. 

As such, the claim of entitlement to increased disability evaluation in excess of 10 percent for the Veteran's left knee disability is therefore denied, since May 13, 2011.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to an increased evaluation in excess of 10 percent for his left knee disability, that doctrine does not apply.  38 U.S.C. § 5107(b) (2012). 

Other Considerations

The Veteran also submitted written statements, discussing the severity of his service-connected left knee.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Credibility and weight are a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994). Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report symptoms of his left knee because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his left knee when applied to appropriate diagnostic codes.

Such competent evidence-concerning the nature and extent of the Veteran's left knee-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which his disability is rated. 


ORDER

A rating in excess of 40 percent for chondromalacia patella, patellar bursitis, left knee, prior to May 13, 2011, is denied.

A rating in excess of 10 percent for chondromalacia patella, patellar bursitis, left knee, since May 13, 2011, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


